UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 15, 2013 VALLEY FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 000-28342 (Commission File Number) 54-1702380 (I.R.S. Employer Identification No.) 36 Church Avenue, S.W. Roanoke, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(540) 342-2265 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Items. Valley Financial Corporation (the "Company"), the holding company for Roanoke, VA-based Valley Bank, announced today that it has made its third 10% redemption of its TARP preferred stock through payment to the U.S. Treasury in the amount of $1,620,000, which includes accrued and unpaid dividends of $20,000. The press release is filed as Exhibit 99.1 to this Form 8-K and incorporated by reference herein. The Company's common stock is traded on the NASDAQ Capital Market under the symbol VYFC. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release dated May 15, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VALLEY FINANCIAL CORPORATION (Registrant) Date: May 15, 2013 By: /s/ Kimberly B. Snyder Kimberly B. Snyder Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated May 15, 2013
